Citation Nr: 0915559	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-27 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1968 to 
August 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, WV.

The Veteran testified before the undersigned at a March 2008 
hearing conducted in Washington, DC.  A transcript of the 
hearing is of record.

This case was brought before the Board in May 2008, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran 
with a VA examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.	The Veteran is service-connected for post-traumatic stress 
disorder, rated as 50 percent disabling; residuals of a 
gunshot wound to the right forearm with associated injury 
to muscle group VIII, rated as 30 percent disabling; 
status post-operative open reduction to the right forearm, 
rated as 10 percent disabling; and donor site scars to the 
right fibula and bilateral posterior thighs, rated as 10 
percent disabling.  

2.	The competent evidence of record indicates the Veteran's 
service-connected disabilities render him unable to secure 
or follow substantially gainful employment.




CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by non- service-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching such 
a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the 
purpose of one 60 percent disability or one 40 percent 
disability in combination, multiple injuries incurred in 
action will be considered as one disability.  See 38 C.F.R. 
§ 4.16(a)(4) (2008).

The Veteran is service-connected for post-traumatic stress 
disorder, rated as 50 percent disabling; residuals of a 
gunshot wound to the right forearm with associated injury to 
muscle group VIII, rated as 30 percent disabling; status 
post-operative open reduction to the right forearm, rated as 
10 percent disabling; and donor site scars to the right 
fibula and bilateral posterior thighs, rated as 10 percent 
disabling.  The Veteran's overall disability evaluation is 70 
percent.  As such, the Veteran's disability evaluation meets 
the criteria for schedular consideration of TDIU.  Id.  Thus, 
the Veteran is eligible to receive TDIU benefits.

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the Veteran's 
service-connected disabilities renders him unable to secure 
and follow a substantially gainful occupation.

Pursuant to the Board's May 2008 remand, the Veteran was 
provided with VA examinations to determine the effect of his 
service-connected disabilities on his employability.  In this 
regard, a July 2008 VA general medical examination found the 
Veteran's service-connected right forearm disabilities would 
impose a limitation on his employability, due to an inability 
to pronate, supinate, flex or extend his right wrist and 
decreased strength of the right forearm.  In addition, a July 
2008 VA PTSD examination found the Veteran's PTSD alone may 
reduce productivity, but would not render him incapable of 
sustaining regular employment.

Significantly, the Board notes that a July 2008 VA Social and 
Industrial Survey (SIS) evaluated the Veteran's employability 
in light of all his service-connected disabilities.  In this 
regard, the SIS report acknowledges the Veteran suffers from 
a number of non-service-connected injuries to his ankles and 
knees, yet found that, due to the increasing severity of his 
service-connected disabilities, it is unlikely he would be 
deemed employable by most, if not all, employers.  The VA 
clinician opined that, "based on service-connected 
disabilities alone, [the Veteran] would be judge[d] as 
unemployable" (emphasis added).  Finally, the Board notes a 
July 2006 Medical Assessment, completed by the Veteran's 
treating VA psychiatrist, found the Veteran to have no useful 
ability to function in the areas of dealing with the public, 
interacting with supervisors and dealing with work stressors.

Based on the above analysis, the Board finds the evidence to 
be in genuine equipoise as to whether the Veteran's service-
connected disabilities, standing alone, render him unable to 
secure or maintain gainful employment.  As such, resolving 
all doubt in favor of the Veteran, entitlement to TDIU is 
accordingly granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to TDIU is granted




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


